UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI

 

Electronic Case Files

Welcome to the U.S. District Court for the Western District of Missouri

Western District of Missouri - Document Filing System

 

 

If you experience problems with CM/ECF after hours, please contact one of the after-hours numbers found here.

Hands-on Training | Guide to Case Opening | On-line Case Opening Tutorial | Party Entry Guide | ECF Procedures & User's Guide | Local
Rules
WDMO Website

 

If you experience problems with CM/ECF after hours, please contact one of the after-hours numbers found here.

NOTICE OF SERVICE UNAVAILABILITY
BEGINNING 3:00 PM, FRIDAY, NOVEMBER 16

CM/ECF for the District Court will be unavailable beginning 3:00 PM, Friday, November 16 until 8:00 AM Monday, November 19, 2018 CST
for upgrade to release 1.3 of NextGen. This will NOT affect Bankruptcy CM/ECF.

CM/ECF will be unavailable during the designated period. We do not wish to alarm anyone who has a filing deadline during this time. Per
Local Rule/Administrative Procedure, if the ECF System is unable to accept filing continuously or intermittently over the course of any period
of time greater than one hour after 12:00 noon on that day, filings due that day which could not be filed solely because of such technical failure

shall be due the next business day. Should you have concerns about your ability to serve your clients due to this downtime, please contact one of
the following managers:

Robin Jones, 816-564-1723
Steve Burch, 417-353-5082
Carrie James, 573-645-7468

Thank you for your patience.

 

20Fuly2017

 

Court Information

Exhibit A
Case 2:18-cv-04060-BCW Document 73-1 Filed 11/14/18 Page 1of1
